     Case 4:19-cv-00226 Document 528 Filed on 07/06/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 06, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                       Plaintiffs,               §
                                                 §
v.                                               §            CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                             ORDER

       Clifford Fairfax’s motion to intervene, (Docket Entry No. 516), is denied. The court

appreciates Mr. Fairfax’s interest in the case and the testimony he offers about conditions in the

Harris County Jail. He is a member of the putative class, and his interest is adequately represented

by counsel for the plaintiffs, who are vigorously litigating many of the issues Mr. Fairfax mentions.

The court will consider those issues, as appropriate, when it reaches the merits of this case.

       SIGNED on July 6, 2021, at Houston, Texas.




                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge
